                                                          THe   Crv or New Yonx
                                                         Lnw DnpanrMENT                          RAJU SUNDARAN
                                                               CHURCH STREET
                                                              IOO                                      Senior Counsel
                                                         NEW YORK, NEW YORK 1OOO7               Phone: (212) 356-2327
                                                                                                  Fax: (212) 356-3509
                                                                                                rsundara@law.nyc.gov


GEORGIA M. PESTANA
Acting Corpora ti on   C   ounsel


                                                                                      October 28,2019

         BY ECF
         Honorable Pamela K. Chen
         United States District Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                                    Re:   Ira Heaston v. Citv of New York. et al.
                                          1g-CV-ss69 (PKCXVMS)

         Your Honor:
                                                        Federal Litigation Division of the New York City
                       I am a Senior Counsel in the Special
        Law Department, and the attorney assigned to represent defendant City of New York ("City") in
        the above-referenced matter.lDefendant City writes to respectfully request (1) a 60-day
        enlargement of tirne to answer or otherwise respond to plaintiff s Complaint from the original
        due date of its answer or response of November 6,2019 until January'6,2020 and (2) that the
        Court compel plaintiff to provide the Office of the Corporation Counsel a properly executed $
        160.50 release to allow access the plaintiffs underlying police and prosecution records.
        Plaintiffs counsel has refused to consent to either request. Notwithstanding Your Honor's
        Individual Practices and Rules2, plaintiff s counsel has bewilderingly cautioned defense counsel
        Ms. Shin, in an email dated October 24,2019, to not reveal his position in this letter but instead
        state that he will oppose defendant's request in a separate writing.


         ' Th. undersigned willbe assisted in this matter by Assistant Corporation Counsel Soo-Young
         Shin, who is not yet admitted to practice in the Eastern District of New York. Assistant
         Corporation Counsel Soo-Young Shin may be reached aL212-356-2329 or soshin@law.nyc.gov.

        'Jrrdg. Pamela K. Chen Individual Practices and Rules - lG(iv): Requests for Enlargemerlts of
        Time, which states, in pertinent part, that all requests for adjournments or enlargements of time
        must be in writing and stale whether the adversary consents, and, if not, the reasons given by the
        adversary fbr refusing to consent.
   A.   Background

        Plaintiff alleges that on April 26,2019, while he and his family were present at his former
place of residence after being illegally locked, only plaintiff - not his family - was falsely
arrested, brought to the 107th Precinct for arrest processing, transported to Central Booking and
held for approximately 20 hours in police custody until his release, and subsequently all criminal
charges against plaintiff were "dismissed." See Dkt. No. 7, Amended Complaint fl'fl 16-23.
Plaintiff brings claims against defendant City and John and Jane Doe police officers under
Section 1983 for false arest (id. fl'lT 34-37); malicious prosecution (id. flfl 34-37); denial of right
to a fair trial (id. fl a5); and state law claims against the defendant City of malicious abuse of
process (id. fl a8); intentional and negligent infliction of emotional distress (id. t[ 51); negligent
icreening, hiring, and retention (id. fl 55); negligence (id. fl 57); and under the doctrine of
respondeat superior (id. fl 60).

    B. Enlargement     of Time

        The original due date for the City to answer is November 6, 2019, and the City is
requesting a 60-day enlargement of time to answer or otherwise respond to plaintiff s Complaint
(or until January 6,2019). This is the City's first request for an enlargement of time to respond
and no other dates will be affected by this request. This request for the enlargement of time is
made without the consent of plaintiff s counsel, Vik Pawar. He has indicated that he will write
separately to the Court regarding his position and does not want defense counsel to state his
position contrary to Your Honor's Individual Practices and Rules. To spare the Court any further
suspense regarding plaintiffs counsel's position, he has stated to Ms. Shin that he will only
consent to an enlargement of time of 60-days from the date of seruice on defendant City (or until
December 16, 2019) and that he will not provide a properly executed $ 160.50 release to allow
access to plaintiff s underlying arrest and criminal prosecution records unless defense counsel
shares any of the underlying records with him pfe-answer and pre-discovery.

         There are several reasons for seeking an enlargement of time in this matter. In accordance
with this office's obligations under Rule 11 of the Federal Rules of Civil Procedure, the
undersigned needs time to investigate the allegations set forth in plaintiffs Complaint and, in
order to do so. the undersigned first needs plaintiff s underlying arrest and criminal prosecution
records. It is our understanding that plaintiff s underlying police and prosecution records have
been sealed pursuant to New York Criminal Procedure Law $ 160.50 following the dismissal of
his criminal charges. See Fleurimond v. Holder, No. 16-cv-750 (PKC),2019 U.S. Dist. LEXIS
 142140, at *12 (E.D.N.Y. Aug. 21 ,2019) (Your Honor discussing that even though plaintiffs'
criminal charges were ultimately dismissed.on a motion of the District Attorney's Office. the
"Certificates of Disposition issued by the Kings County Criminal Court were sealed pursuant to
New York Criminal Procedure Law $ 160.50."). Accordingly, this office needs a properly
executed $ 160.50 release. Once plaintiff provides the release, defendant City needs time to
request and obtain the documents related to the plaintiffs underlying arest and criminal
prosecution, evaluate the claims in his Complaint, and properly respond to the allegations
therein. This brief enlargement of time will further enable this office to identify the John and
Jane Doe officers referred to in plaintiff s Complaint, to interviewthem to confirm, if any, their
involvement in plaintiff s incident, and makes representation decisions.


                                                  2
    C. The Court Should Compel Plaintiff to Provide the $ 160.50 Release3

        Based on information contained in plaintiff s Complaint, it is clear that the underlying
arrest and criminal prosecution records are sealed pursuant to New York Criminal Procedure
Law $ 160.50. Accordingly, a $ 160.50 release is therefore necessary in order to properly
investigate and evaluate the plaintiff s claims and properly respond to the allegations therein, as
well as in order to identify the John and Jane Doe police officer defendants and make appropriate
representation decisions. Plaintiffs counsel refuses to provide the release unless defendant
agrees to produce any documents obtained as a result of the release, prior to filing an answer or
responding to his Complaint. A proper and fully executed $ 160.50 release should not be
conditioned on a requirement that the parties engage in pre-answer discovery, and plaintiffs
position is not supported by the Federal Rules of Civil Procedure or common sense. Consistent
with its obligations, defendant City will provide plaintiff with the documents received pursuant
to any releases during the course of discovery in this action and, if appropriate, in accordance
with its obligations under Rule 26.

       As an initial matter, defendant City submits that district courts in this Circuit have
consistently held that a plaintiff must produce a $ 160.50 release prior to defendant's answer
because plaintiff has  implicitly waived any right to privacy provided under $ 160.50 by filing an
action challenging the underlying arrest andlor prosecution. See Green v. Montgomerv,2l9 F.3d
 52,57 (2d Cir.2000) (confidentiality privilege waived when an [] defendant "commences a civil
action and affirmatively places the information protected by CPL 160.50 into issue."). As such
the City is entitled to a $ 160.50 release in order to access and review its own sealed records and
meaningfully respond to plaintifls Complaint. See Basile v. City of New York, No. 17 Civ.
9060 (ER),2019 U.S. Dist. LEXIS 162177, at *15 (S.D.N.Y. Sept. 19, 2019) ("[T]he City is
entitled to review its own sealed records so that it may conduct the investigation required by
Rule 11 prior to answering the Complaint."); see also Wilson v. New York City Police Dep't,
No. l8 Civ. 5219 (LDHXSJB), Dkt.24, Order atp.2 (E.D.N.Y. Nov.20,2018 ("The City's
argument with respect to its need for a section 160.50 release is well founded . . . and, in the few
cases in which plaintiffs have not provided such releases, the Court has ordered them to do so.
Without an unsealing release, the City will be unable to access the records that it needs in order
to craft a response to the complaint . . ."); Alsaidi v. City of New York, No. 12-cv-5771 (PKC),
2013 U.S. Dist. LEXIS 1 13305, ar *7 n.4 (E.D.N.Y. Aug. 12,2013) (Your Honor noting that an
executed 160.50 release is a prerequisite for disclosing individual officers' identifying

3
 This is not the first time plaintiff s counsel has withheld producing a $ 160.50 release where his
client claimed to have been falsely arrested, or conditioned the production of such a release
based on the parties sharing of unsealed documents pre-answer and pre-discovery. See Myers v.
Moore, No. l3-cv-1006 (PGGXBCM), Dkt. No. 5, Order to Show Cause (S.D.N.Y. Apr.26,
2013) ("The argument made in Plaintiffs' April 22, 2013 letter that a release need not be
provided for Plaintiff Kenya Myers--because she was never arrested--contradicts the complaint.
See Cmplt., palagraph 25."); see, e.g., Clarke v. City of New York, No. 18-cv-7300 (ENVXSJB),
Dkt. Nos.9-10. As such, the position undertaken by plaintiffs counsel is true to the idiom of
making a mountain out of,a molehill.




                                                 3
information, which plaintiff needed to provide). Indeed, when a plaintiff refuses to produce a
160.50 release, courts often dismiss the complaint. See Basile,2019 U.S. Dist. LEXIS 762777, ar
*16-17 (dismissing plaintiffs claims against the City and police officer Winter based on
plaintiff s continuous and purposeful refusal to provide a 160.50 release).

        Moreover, contrary to plaintiffs counsel's enigmatic position, the production of a $
160.50 release is not considered discovery, and should be produced prior to defendant's answer
and certainly not conditioned on sharing of any unsealed documents. See Foti v. City of New
York, No. 09 Civ. 944 (GEL), 2009 U.S. Dist. LEXIS 36533, at *l-2 (S.D.N.Y. Apr. 30, 2009)
("[T]his Court routinely grants orders compelling plaintiff to sign [] [$ 160.50] releases and such
orders do not constitute discovery that may only be conducted after issue is joined. The City is
entitled to review its own documents to understand the facts and prepare an answer, and is
prevented from doing so only by the sealing provisions of NYCPL $ 160.50(1), which plaintiff
has waived by filing this action. There is no requirement that the City agree to share any
clocuments that are thus unseuled.")(emphasis added); Cabble v. Rollieson, No. 04 Civ. 9413
(LTS),2006 U.S. Dist. LEXIS 7385, at*28 (S.D.N.Y. Feb.27,2006) (holding that "the demand
for the execution of Section 160.50 Releases is not discovery, and that the City is entitled to
review its own sealed records so that it may conduct the investigation required by Rule 11 prior
to answering the Complaint.").

        Accordingly, defendant City respectfully requests (1) an enlargement of time from
November 6,2019 to January 6,2020, for the City to answer or otherwise respond to plaintifls
Complaint, and (2) that plaintiff be compelled to produce a fully executed $ 160.50 release to
this Office within 5 days under the threat of sanction of dismissal.

                                                             Re




                                                             Raj
                                                                    Counsel



cc     BY ECF
       Vikrant Pawar, Esq.
       Pawar Law Group
       Attorney for Plaintiff
       20 Vesey Street, Suite 1210
       New York, New York 10007




                                                ,i
